Citation Nr: 0102232	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or other conveyance, or entitlement to financial assistance 
in obtaining special adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to June 
1975.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The veteran's right hip is ankylosed as a result of a 
service-connected disability and he requires special 
automobile adaptive equipment; he has not lost the use of any 
hand or foot and has no visual impairment due to service-
connected disability.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring special automobile adaptive equipment only have 
been met.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.808 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is service-connected for ankylosing spondylitis, 
evaluated as 60 percent disabling since April 11, 1977.  He 
has also been in receipt of a total rating based on 
individual unemployability since that date.  

In June 1999 the veteran presented for a VA examination.  The 
examiner noted a "well documented history of ankylosing 
spondylitis with severe limitations of range of motion of the 
cervical, thoracic, lumbar, and sacral spines, as well as 
right greater than left hip, following a predictably gradual 
worsening of this disease."  

The examiner noted the veteran's difficulty standing longer 
than several minutes and extreme difficulty driving due to 
the "gradually worsening range of motion in his right hip."  
The VA examiner noted that the veteran's treating physician 
recommended modifications to the veteran's automobile 
controls to aid in transport.  

The June 1999 VA examiner examined the veteran's upper and 
lower extremities.  Upper extremity motor strength was 4/5 
with rapid fatigue against resistance.  There were vague 
diffuse sensory deficits of both upper extremities.  Lower 
extremity motor strength was 3+/5 to 4/5, with a diffuse 
decrease in subjection sensation to light touch.  Examination 
of the wrists demonstrated tenderness to palpation, and 
examination of the ankles showed diffuse tenderness over the 
deltoid ligamentous structure.  There was no laxity of ankle 
movement.  The pertinent diagnoses were polyarthralgias of 
the upper and lower extremities of a moderate degree and 
peripheral neuropathies of the upper and lower extremities, 
both secondary to the veteran's ankylosing spondylitis.

Pertinent to the hips, the June 1999 VA examiner noted that 
straight leg raising test could not be performed due to the 
pelvic shift on the right due to ankylosis of the right hip 
joint, noted that Patrick's test was not obtainable due to 
the inability to perform hip range of motion, and noted that 
Hoover's test was impractical due to right hip ankylosis.  
The examiner stated an active range of motion of the hips as 
extension to zero degrees on the right and 10 degrees on the 
left; and, flexion to 60 degrees on the right and 90 degrees 
on the left.  The examination report continued to note zero 
degrees right hip abduction and adduction, and internal and 
external rotation of zero-to-five degrees on the right.  The 
examiner noted that all right hip motion was accomplished by 
pelvic tilt rather than actual hip motion.  
X-rays indicated at least partial fusion of the sacroiliac 
joints and magnetic resonance imaging of the right hip showed 
joint space narrowing.  The examiner concluded that secondary 
to ankylosing spondylitis the veteran had a significant 
decrease in the right and right greater than left hip motion, 
and agreed that the veteran was in need of vehicle 
modifications to assist in his transport and autonomy.

Criteria

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant has had active military, naval, or air 
service and one of the following exists and is the result of 
injury or disease or aggravation during active military 
service, naval, or air service: 

(1) Loss or a permanent loss of use of one or both feet; 

(2) Loss or a permanent loss of use of one or both hands; and 

(3) Permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye with 
corrective glasses or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  38 U.S.C.A. § 
3901(1); see also 38 C.F.R. § 3.808(b)(1). 

When all the evidence is assembled,  VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at     
38 U.S.C. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including ant relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The June 1999 VA examination appears to be adequate in all 
respects as it addresses the veteran's claim in light of the 
pertinent criteria applicable in this case.  The Board is of 
the opinion that there is sufficient  medical evidence on 
file to allow for a determination on the issue on appeal.  
VCCA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C.§ 
5103A).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant to develop 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCCA of 2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran makes no allegations and the record does not 
speak to any service-connected vision impairment.  The Board 
recognizes that the veteran's service-connected ankylosing 
spondylitis results in some degree of impairment to the spine 
and skeletal joints.  However, regulations provide that loss 
of use is held to exist only when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with the use of a prosthesis.  38 C.F.R. § 4.63 
(2000).  Such determination will be made on the basis of the 
actual remaining function of the hand or foot, whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or the acts of balance and propulsion, etc., in the 
case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  

In this case the veteran manifests some decreased motion with 
pain and with sensory loss of the upper and lower 
extremities.  There is neither allegation nor evidence that 
he has lost the function of any hand or foot so as to show 
loss of use as defined above.  Accordingly, the veteran is 
not entitled to financial assistance in the purchase of an 
adapted automobile or other conveyance.

Here, however, the Board emphasizes that a veteran who does 
not qualify as an "eligible person" under the foregoing 
criteria may nevertheless be entitled to adaptive equipment 
only if he is entitled to VA compensation for ankylosis of 
one or both knees, or one or both hips, and adaptive 
equipment is deemed necessary for the veteran's licensure and 
safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

The Board has thus considered the June 1999 report of VA 
examination.  Although the examiner at times referred only to 
a limitation of right hip motion, that examiner also 
characterized the veteran's right hip as ankylosed.  

Moreover, the examiner acknowledged that the veteran 
demonstrated no true hip motion, rather performing hip 
movements via pelvic tilt.  Furthermore, that examiner agreed 
with the veteran's treating physician that adaptive vehicle 
equipment was needed for the veteran's transport and 
autonomy.  Thus, the Board finds the veteran is eligible for 
financial assistance in obtaining adaptive automobile 
equipment only, based on service-connected right hip 
ankylosis.


ORDER

Eligibility for financial assistance in acquiring special 
automobile adaptive equipment only is granted, subject to the 
laws and regulations governing payment of monetary awards.

Entitlement to financial assistance in the purchase of an 
adapted automobile or other conveyance is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

